Citation Nr: 1212149	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  10-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for brain (cerebral) atrophy, claimed as secondary to service-connected malaria or service-connected posttraumatic stress disorder.

2.  Entitlement to an evaluation greater than 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from April 1970 to December 1971.  The Veteran served in Vietnam.  His awards and commendations include a Combat Infantryman's Badge and a Purple Heart.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran perfected the appeal in February 2010.

The Veteran's substantive appeal specifies that he has requested appellate review as to the two issues listed on the title page of this decision.  The Veteran initially also disagreed with a denial of service connection for headaches, but he did not perfect the appeal as to that issue, and no claim for service connection for headaches is before the Board at this time.  

The Veteran requested a Travel Board hearing.  The requested hearing was conducted in June 2011.  The Acting Veterans Law Judge who conducted that hearing is no longer employed at the Board.  The Veteran was so notified in January 2012, and the Veteran indicated, in a January 2012 response, that he did not wish to appear at another hearing.  The Veteran has been afforded his right to a hearing before the Board, and appellate review may proceed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he has brain atrophy as a result of his service-connected malaria, or as a result of his service-connected PTSD, or as a result of a disorder which is part of or secondary to service-connected PTSD.  The record reflects that the claimed brain atrophy was shown by a magnetic resonance imaging (MRI) examination conducted in May 2007.  The Board notes that it is unable to locate the report of the MRI in the record, although several VA treatment notes reference this examination.  In particular, the Veteran has obtained a private opinion which links the Veteran's service-connected falciparum malaria to the current brain atrophy.  VA examination which addresses the contention that the Veteran's brain atrophy is linked to a service-connected disability is required.  The report of the May 2007 VA MRI of the Veteran's brain should be located and associated with the claims file.  Further development of the medical evidence is required.

The Veteran contends that he has symptoms such as stuttering, difficulty remembering, difficulty with oral communications, and other cognitive impairments which should be evaluated as part of his PTSD if he is not granted service connection for brain atrophy.  In particular, the Veteran contends that the results of his neuropsychiatric testing were not considered by the examiner who conducted the examination of the severity of PTSD.  The examiner who conducted the September 2008 PTSD examination did not discuss the diagnosis of brain atrophy assigned by VA providers or reference the Veteran's neuropsychiatric testing, so it appears that the Veteran's contention requires additional medical development.  In this regard, the Veteran contends that Vet Center records should be obtained and considered in the evaluation of severity of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA outpatient treatment records from May 2007 to the present, to include the report of a May 2007 MRI examination of the brain and the report of neuropsychiatric testing conducted in 2008.  

2.  Obtain Vet Center records as identified by the Veteran, and any relevant records of non-VA treatment identified by the Veteran, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  Afford the Veteran an opportunity to identify any alternative records, such as education records, employment clinical records, statements of other lay individuals, or other records which might substantiate his claim.

4.  After the above development has been conducted, the Veteran should be scheduled for neurologic examination to determine the cause of any brain atrophy.  The examiner should be provided a list of the Veteran's service-connected disabilities, including malaria and PTSD.  The examiner should be advised that the Veteran served in Vietnam and is presumed to have been exposed to herbicides.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies testing should be conducted.  All pertinent pathology should be noted in the examination report.  The examiner should reference review of all potentially relevant records, including review of records related to malaria, to include records referencing diagnosis of mixed vivax and falciparum malaria, the report of a May 2007 MRI, the report of May 2008 neuropsychiatric testing, and a May 2011 private clinical opinion (date shown on report is May 2001), among other VA and private treatment records.  Identify neurologic abnormalities due to cerebral atrophy.  Then, the VA examiner should address the following: 

	(i). Is it at least as likely as not (50 percent or greater probability) that the Veteran's current cerebral atrophy is due to malaria incurred in service?  
	(ii) If you determine that it is less than likely that the Veteran's current cerebral atrophy is due to service-connected malaria, is it at least as likely as not (50 percent or greater probability) that the Veteran's current cerebral atrophy is due to service-connected PTSD?  
	(iii)  If you determine that Veteran's current cerebral atrophy is NOT due to a disability for which service connection has been granted, please provide an opinion as to the likely cause of the cerebral atrophy.  
	Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question. 
	If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

5.  After development described in paragraphs #1 through #4 has been completed to the extent possible, the Veteran should be afforded psychiatric examination to determine the current severity of PTSD.  In addition, if, but only if, the examiner who determines the etiology of cerebral atrophy links cerebral atrophy to a psychiatric disorder for which service connection is not in effect, the examiner who conducts the psychiatric examination should be asked whether the disorder which is identified as the cause of cerebral atrophy is etiologically related to, secondary to, or a symptom of the Veteran's service-connected PTSD.  

The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed.  The examiner should reference review of MRI examination of the Veteran's brain and the report of May 2008 neuropsychiatric testing, as well as any recent similar testing.  All necessary tests and studies should be conducted in order to ascertain the current severity of the Veteran's service-connected PTSD.  The examiner is then asked to address the following:
	(i). The report of examination should contain an account of all manifestations of PTSD.  The examiner should consider the Veteran's contentions that he has cognitive difficulties, stuttering, and panic attacks as the result of PTSD.  
	(ii) The examiner should assign a Global Assessment of Functioning (GAF) score for symptoms and functional impairment related to the Veteran's PTSD.  
	(iii) The examiner must describe all functional loss due to PTSD.  The examiner should comment on the extent to which the service-connected PTSD (and any other associated psychiatric disorders) impairs the Veteran's occupational and social functioning and explain how this relates to the GAF score assigned.  
	(iv) If the examiner who conducts VA neurology examination determines that the Veteran's cerebral atrophy is the result of a psychiatric disorder for which service connection is not in effect, the examiner who conducts psychiatric examination must be asked to address the following question:  
Is it at least as likely as not (50 percent or greater probability) that the disorder identified as the cause of the Veteran's cerebral atrophy is a manifestation of, secondary to, or a symptom of, the Veteran's PTSD or a psychiatric disability which is a result of the Veteran's service?  

A complete rationale for all conclusions and opinions reached should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required.

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  The record must include a copy of the notification sent to the Veteran advising him of the date, time, and location of the scheduled VA examinations, which must reflect that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the scheduled examinations, the record must include documentation that the notification sent was returned as undeliverable.

7.  Any development found necessary after review of the evidence obtained on Remand should be conducted.  Thereafter, readjudicate the claims on appeal.   If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


